24 A.3d 862 (2011)
In re ADOPTION OF L.J.B.
Appeal of C.L.F., Natural Mother.
No. 42 MAP 2010.
Supreme Court of Pennsylvania.
Submitted October 15, 2010.
Decided July 25, 2011.

ORDER
PER CURIAM.
AND NOW, this 25th day of July, 2011, it appearing that the Court of Common Pleas of Clinton County, after a hearing, has determined that L.J.B.'s stepmother no longer desires to adopt her, and the court has accordingly dismissed this matter as moot, it is hereby ordered that the jurisdiction of this Court, previously retained, is hereby RELINQUISHED.